        Case 1:21-mj-00067-ZMF Document 14-1 Filed 08/05/21 Page 1 of 6




                                                         U.S. Department of Justice

                                                         Channing D. Phillips
                                                         Acting United States Attorney

                                                         District of Columbia



                                                      August 5, 2021


Via USAfx
Carmen D. Hernandez
7166 Mink Hollow Road
Highland, MD 20777
(240) 472-3391
(301) 854-0076 (fax)
chernan7@aol.com

       Re:      United States v. Kash Lee Kelly
                Case No. 21-MJ-67 (ZMF)

Dear Counsel:

       Pursuant to our discovery obligations, we are providing the following files via USAfx:

      All of the files listed on the attached index, which are part of the Kelly case file.

Among other things, this letter memorializes ongoing discovery that has been provided to you in
the above-referenced matter. By now, you are connected to the USA File Exchange (“USAfx” or
“the Box”). As you are aware, there is a case-folder labeled, “Kash Kelly” and you and your
paralegal have access to this case-folder and are able to download its contents.

       I.       Discovery

                A.     Documents and Digital Files:

       Discovery in the above mentioned case has been uploaded to the USA File Exchange
(“USAfx” or “the Box”) titled “Kash Kelly” Please keep in mind that all of the items placed in
the USAfx case-folder will be deleted automatically – some in as few as 30 days or less. It is
therefore imperative that you download all discovery as soon as possible.

        Note that all of these files and their related physical attachments are currently being
formally processed for discovery by the discovery team assigned to the Capitol Riots cases. As
such, the same files will be re-produced with bates-stamps at a later date. Nevertheless, we wanted
        Case 1:21-mj-00067-ZMF Document 14-1 Filed 08/05/21 Page 2 of 6




to provide you with we can at this time, as we wait for this processing to be finalized.

 Platform Quantity      Description                                                        Production
                                                                                              Date

  USAfx     1                  IMAGE.zip                                                  2021-08-05
                               PDF.zip
                               TEXT.zip
                               Kelly_Volume01_Index.pdf
                               DATA.zip
                               NATIVE
                                   o CAP01_
                                           000015
                                                 CAP01_000015131
                                                 CAP01_000015134.jpg
                                                 CAP01_000015133.mp3
                                                 CAP01_000015131.html
                                                 CAP01_000015118.png
                                                 CAP01_000015117.png
                                                 CAP01_000015116.png
                                                 CAP01_000015115.png
                                                 CAP01_000015114.png
                                                 CAP01_000015113.png
                                                 CAP01_000015054.mp4
                                                 CAP01_000015053.png
                                                 CAP01_000015052.mp4
                                                 CAP01_000015051.png
                                                 CAP01_000015050.png
                                                 CAP01_000015049.png
                                                 CAP01_000015048.mp4
                                                 CAP01_000015047.mp4
                                                 CAP01_000015045.mp4
                                                 CAP01_000015043.png
                                                 CAP01_000015038.pdf
                                                 CAP01_000015037.mp4
                                                 CAP01_000015031.mp4
                                                 CAP01_000015030.mp4
                                                 CAP01_000015029.JPG
                                                 CAP01_000015028.mp4
                                                 CAP01_000015027.mp4
                                                 CAP01_000015026.WMA
                                                 CAP01_000015023.jpeg
                                                 CAP01_000015022.jpeg

                                                 2
Case 1:21-mj-00067-ZMF Document 14-1 Filed 08/05/21 Page 3 of 6




                                  CAP01_000015021.jpeg
                             CAP01_000015131
                                  Thumbdrive Kash Kelly
                                   Facebook Return Serial 17.1A8
                                   and Serial25.1A12
                                      o SanDiskSecureAccess
                                          Vault
                                               58
                                               6b
                                               e3
                                               b9
                                               61
                                               35
                                               desktop.ini
                                               vault.ico
                                               index.dat
                                               keychain.dat
                                               version.dat
                                      o SanDiskSecureAccess
                                          Settings
                                               lock
                                               filesystem.dat
                                               config.dat
                                      o SanDiskSecureAccess
                                               SanDisk_SecureA
                                                 ccess_QSG.pdf
                                               DownloadSanDis
                                                 kSecureAccess_
                                                 Mac.pdf
                                      o linked_media
                                               status_updates_10
                                                 22439213965519
                                                 6.jpg
                                               status_updates_10
                                                 22439213925518
                                                 6.jpg
                                               status_updates_10
                                                 22201701272792
                                                 0.jpg
                                               status_updates_10
                                                 22125752812260
                                                 9.jpg
                                               status_updates_10
                                                 22125741235971
                                                 5.jpg
                               3
Case 1:21-mj-00067-ZMF Document 14-1 Filed 08/05/21 Page 4 of 6




                                               status_updates_10
                                                22041845198546
                                                7.jpg
                                               status_updates_10
                                                21860424567352
                                                7.jpg
                                               status_updates_10
                                                21860424383348
                                                1.jpg
                                               status_updates_10
                                                21694093634436
                                                6.jpg
                                               status_updates_10
                                                16463569909548
                                                4.jpg
                                               status_updates_10
                                                16448649747523
                                                1.jpg
                                               status_updates_10
                                                15816543602368
                                                7.jpg
                                               status_updates_48
                                                07166876024162.
                                                jpg
                                               status_updates_39
                                                44017975692143.
                                                mp4
                                               status_updates_39
                                                31689236864538.
                                                mp4
                                               status_updates_36
                                                13338008785202.
                                                jpg
                                               status_updates_33
                                                61578227286347.
                                                mp4
                                               status_updates_29
                                                45986968964884.
                                                jpg
                                               status_updates_29
                                                45868508976730.
                                                jpg
                                               status_updates_29
                                                45868228976758.
                                                jpg
                               4
Case 1:21-mj-00067-ZMF Document 14-1 Filed 08/05/21 Page 5 of 6




                                                status_updates_13
                                                 63698087303531.
                                                 jpg
                                               status_updates_10
                                                 86293761809538.
                                                 jpg
                                               status_updates_75
                                                 5166142047092.j
                                                 pg
                                               status_updates_75
                                                 5158588714514.j
                                                 pg
                                               status_updates_69
                                                 1294194917418.p
                                                 ng
                                               status_updates_20
                                                 5086827884322.p
                                                 ng
                                               status_updates_15
                                                 1846553393800.p
                                                 ng
                                               shares_10224392
                                                 139655196.jpg
                                               shares_10224392
                                                 139255186.jpg
                                               shares_10216940
                                                 936344366.jpg
                                               shares_10862937
                                                 61809538.jpg
                                      o   Facebook Return Zip File
                                          2
                                               README.txt
                                               preservation-
                                                 1.html
                                               index.html
                                      o   Facebook Return Zip File
                                               preservation-
                                                 2.html
                                               preservation-
                                                 1.html
                                               index.html
                                      o   SanDiskSecureAccessV3
                                          .01_win.exe
                                      o   README.txt
                                      o   preservation-1.html
                               5
        Case 1:21-mj-00067-ZMF Document 14-1 Filed 08/05/21 Page 6 of 6




                                                         o index.html




       Please be advised that we anticipate providing additional discovery in this case.

              B.      Government’s Discovery Requests

        The government hereby makes a reverse discovery request pursuant to Fed. R. Crim. P.
16(b), including, but not limited to the following:

       (1) notice of documents and tangible objects the defendant expects to introduce;
       (2) a Jencks request for all prior statements of any defense witness (excluding the
           defendant);
       (3) a Lewis request (for which we request the name, date of birth, sex, and social security
           number of each defense witness prior to trial); and
       (4) a request for information pertaining to any expert or scientific testimony or evidence.

       Pursuant to Fed. R. Crim. P. 16, we note our continuing request to receive any material
pursuant to Rule 16(b) as the case proceeds.


       II.    Contact Information

       If you have any questions about the information provided above, you may contact me by
telephone, fax, or mail as provided below.

       Emory V. Cole
       Assistant United States Attorney
       United States Attorney’s Office
       for the District of Columbia
       555 Fourth Street, N.W.
       Washington, D.C. 20530
       (202) 252-7692
       Emory.Cole@usdoj.gov


                                                    Respectfully,

                                                    CHANNING D. PHILLIPS
                                                    ACTING UNITED STATES ATTORNEY

                                             By:    _/s/ Emory V. Cole
                                                    Emory V. Cole
                                                    Assistant United States Attorney


                                                6
